In an action containing five causes of action, essentially to compel defendants to account and for rescission of certain agreements and authorizations, defendants appeal from an order of the Supreme Court, Nassau County, entered September 16, 1965, which denied their motion pursuant to CPLR 3211 (subd. [a], par. 5) to dismiss parts of said causes of action. Order affirmed, with $20 costs and disbursements, without prejudice to defendants pleading the Statute of Limitations as a defense in their answer. The time to answer is extended until 10 days after entry of the order hereon. Defendants had previously made a motion pursuant to CPLR 3211. That motion was considered on the merits and denied, but an amended complaint was directed to be served for clarification purposes only. Certain allegations of the original complaint were tp be deleted and no new matter was to be pleaded, Under these circumstances, CPLR 3211 (subd. [e]) effected a waiver of defendants’ right to make a second motion pursuant to CPLR 3211. The original motion was not grounded on the Statute of Limitations. The one-motion restriction of *659subdivision (e) is applicable to these facts and bars a belated attempt such as here to invoke the Statute of Limitations. Christ, Acting P. J., Brennan, Hill, Babin and Benjamin, J J., concur.